74 So.3d 1103 (2011)
John Wallace HUGHES, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5396.
District Court of Appeal of Florida, First District.
October 17, 2011.
Rehearing Denied December 6, 2011.
Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Tallahassee, for Appellant.
*1104 Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau ChiefCriminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
Appellant, John Wallace Hughes, III, challenges his two convictions and sentences for possession of a firearm by a convicted felon. As properly conceded by the State, Appellant's convictions and sentences violate double jeopardy because they were based on the possession of multiple firearms at the same time. Hill v. State, 711 So.2d 1221, 1224-25 (Fla. 1st DCA 1998) (holding that because the word "any" preceded the list of items a felon was prohibited from possessing, the prohibition against double jeopardy precluded more than one conviction for the possession of multiple firearms at the same time). We, therefore, reverse and remand with directions for the trial court to vacate one of Appellant's convictions and sentences.
REVERSED and REMANDED for further proceedings.
DAVIS, VAN NORTWICK, and THOMAS, JJ., concur.